1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
     Attorneys for Defendant
6    MELISSA VALDEZ
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )   Case No. 6:19-MJ-0001 JDP
                                                  )
12                       Plaintiff,               )   WAIVER OF APPEARANCE, FED. R.
                                                  )   CRIM. P. 43(b)(2); REQUEST FOR
13        vs.                                     )   APPROVAL
                                                  )
14   MELISSA VALDEZ,                              )
                                                  )   Date: April 17, 2019
15                       Defendant.               )   Time: 10:00 am
                                                  )   Judge: Hon. Jeremy D. Peterson
16                                                )
17
18            Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Melissa Valdez, having been
19   advised of her right to be present at all stages of the proceedings, hereby requests that the Court
20   permit her to waive her right to personally appear on April 17, 2019. She agrees that her
21   interests shall be represented at all times by the presence of her attorney, Timothy Zindel from
22   the Office of the Federal Defender for the Eastern District of California, the same as if she were
23   personally present, and requests that the Court allow her attorney to represent her interests at all
24   times.
25   /////
26   /////
27   /////
28   /////

                                                       -1-
1             Undersigned counsel has consulted with Ms. Valdez who resides in Davis, California,
2    and with counsel for the government. The parties anticipate asking the Court to schedule a court
3    trial for the week of June 10, 2019.
4                                                 Respectfully submitted,
5                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
6
7                                                 /s/ T. Zindel
                                                  TIMOTHY ZINDEL
8                                                 Assistant Federal Defender
                                                  Attorney for Melissa Valdez
9
10            I ask the Court to permit me to waive my appearance at the upcoming status conference,
11   and acknowledge that I will be present for trial and at any other time my presence is requested.
12
13   Dated: April 15, 2019                        /s/ M. Valdez
                                                  MELISSA VALDEZ
14                                                Defendant
15
16                                              ORDER
17            The court hereby approves Ms. Valdez’s waiver of appearance at the status conference
18   scheduled for April 17, 2019.
19
20   IT IS SO ORDERED.
21
22   Dated:      April 16, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                    -2-
